Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00799-CV

                              IN THE INTEREST OF B.R.W., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-11037
                           Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 1, 2020

DISMISSED FOR WANT OF PROSECUTION

           In this child support enforcement case, Appellant D.M.W. appeals from the trial court’s

order holding Appellant in contempt for failure to pay child support and awarding Appellee back

child support and interest. Appellant, who is not an attorney, is representing himself in this appeal.

           Because Appellant twice failed to file a brief that complies with the Texas Rules of

Appellate Procedure, we dismiss this appeal for want of prosecution.

                                    APPELLANT’S ORIGINAL BRIEF

           After D.M.W. filed his original brief, on February 21, 2020, we advised him that his brief

did not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

38.1. We advised D.M.W. that his brief omitted the following:
                                                                                       04-19-00799-CV


        •   Table of Contents (that complies with the Rules),
        •   Index of Authorities,
        •   Statement of Facts (that complies with the Rules),
        •   Summary of the Argument,
        •   Argument,
        •   an Appendix (that complies with the Rules), or
        •   Certificate of Compliance.

See id. R. 9.4, 9.5, 38.1. We also advised D.M.W. that his brief had these additional defects:

        •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
            statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
            brief must contain . . . appropriate citations . . . to the record.”).
        •   The portions of the brief that may be construed as a statement of facts recite alleged
            facts and complaints, but the brief does not state how the trial court erred or present
            any legal arguments, with appropriate citations to authorities and the record, to present
            any legal basis for this court to reverse the trial court’s judgment. Contra TEX. R. APP.
            P. 38.1(i).
        •   The brief does not recite the standard of review and it contains no citations to statutes,
            rules, or case law. Contra id. (requiring “appropriate citations to authorities”).

        We advised D.M.W. that his brief did not present anything for appellate review, and we

struck his brief. We ordered D.M.W. to file an amended brief that corrected all the violations

listed above and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.

        We warned D.M.W. that if the amended brief did not comply with our February 21, 2020

order, we could “strike the brief, prohibit [Appellant] from filing another, and proceed as if

[Appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this

court to dismiss an appeal if an appellant fails to timely file a brief).

                                   APPELLANT’S AMENDED BRIEF

        D.M.W. timely filed an amended brief, but it does not comply with Rule 38.1 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.

        Like the original brief, no part of the brief contains any citations to the record. Contra id.

R. 38.1(g) (“The statement [of facts] must be supported by record references.”); id. R. 38.1(i)


                                                  -2-
                                                                                       04-19-00799-CV


(“The brief must contain . . . appropriate citations . . . to the record.”). The amended brief recites

alleged facts and complaints, argues the trial court should not have awarded as much child support

as it did, and asserts ineffective assistance of trial counsel.

        The brief includes some citations to civil rules, i.e., TEX. R. CIV. P. 296, 324, 329b, but the

brief does not explain how the rules apply, how the trial court violated any rule, or otherwise

present “clear and concise arguments for the contentions made.” Contra TEX. R. APP. P. 38.1.

        Throughout the brief, D.M.W. recites conclusory complaints, but the brief does not present

clear and concise arguments, with appropriate citations to authorities and the record, for this court

to reverse the trial court’s judgment, contra id., and we may not create D.M.W.’s arguments for

him, see Meyer v. State, 310 S.W.3d 24, 26 (Tex. App.—Texarkana 2010, no pet.) (“We do not,

and cannot, create arguments for parties—we are neither the appellant’s nor the appellee’s

advocate.”).

        D.M.W.’s amended brief does not present anything for appellate review.

                                             CONCLUSION

        D.M.W. has twice failed to submit a brief that complies with the Texas Rules of Appellate

Procedure. Even with his amended brief, D.M.W. has presented nothing for this court to review.

        We strike D.M.W.’s amended brief, prohibit him from filing another, and dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 9.4, 38.8(a)(1), 38.9(a), 42.3(b),(c).

                                                    PER CURIAM




                                                  -3-